Case 1:19-mj-00223-NRN Document 1 Filed 10/01/19 USDC Colorado Page 1 of 5




                                                                  FILED
                                                       UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
                                                               9:52 am, Oct 01, 2019
                                                        JEFFREY P. COLWELL, CLERK




                                          COLORADO CASE # 19-mj-00223-NRN
Case 1:19-mj-00223-NRN Document 1 Filed 10/01/19 USDC Colorado Page 2 of 5
Case 1:19-mj-00223-NRN Document 1 Filed 10/01/19 USDC Colorado Page 3 of 5
Case 1:19-mj-00223-NRN Document 1 Filed 10/01/19 USDC Colorado Page 4 of 5
Case 1:19-mj-00223-NRN Document 1 Filed 10/01/19 USDC Colorado Page 5 of 5
